DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suefuji (PG Pub 20110273058).
Considering claim 13, Suefuji (Figure 1) teaches A vibration actuator comprising: an electro-mechanical transducer (1 + paragraph 0045); a vibrating body (2 + paragraphs 0045 + 0056) fixed to the electromechanical transducer, wherein the vibrating body is vibrated by applying a voltage to the electro-mechanical transducer 
Suefuji teaches the first and second extended portions.  However, Suefuji does not teach wherein a difference between a thickness of the first extended portion and a thickness of the second extended portion is 20 microns or less.  It would have been an obvious matter of design choice to teach wherein a difference between a thickness of the first extended portion and a thickness of the second extended portion is 20 microns or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim1-4 and 6-12 are allowed.  Considering claim 1, the prior art does not teach wherein an angle theta1 of an acute angle formed between the first extended portion 
Considering claim 9, the prior art does not teach the applicant’s claimed limitations for the reasons listed in the previous office action.
Response to Arguments
Applicant's arguments filed 24 February 2021 regarding claim 13 have been fully considered but they are not persuasive.  Since the applicant did not specify why claim 13 should be allowable the examiner has still rejected claim 13.  Claims 1-4 and 6-12 are allowable based on the applicant’s amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837